Citation Nr: 1604764	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-44 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for human immunodeficiency virus (HIV). 

2.  Entitlement to service connection for HIV.

3.  Entitlement to service connection for a stomach condition, to include hernia, tumors, or gastroesophageal (GERD).

4.  Entitlement to service connection for facial scars.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a vision condition.

7.  Entitlement to service connection for a left shoulder condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.  He served in the National Guard and Army Reserves from 1994 to 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and December 2009 rating decisions of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a videoconference hearing before the Undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing is submitted into the record. 

The issues of entitlement to service connection for HIV, stomach conditions, facial scars, headaches, eye condition, and left shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied entitlement to service connection for HIV, and the appellant did not appeal this decision.

2.  Evidence received since the March 2005 rating decision relates to the basis for the prior denial. 


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied entitlement to service connection for HIV is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the March 2005 rating decision with regard to entitlement to service connection for HIV is new and material.  Thus, this new evidence warrants reopening the claim of entitlement to service connection for HIV.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  38 U.S.C.A. § 5108 presents an exception to this rule, providing that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decision makers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  See Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

In March 2005, the Veteran's claim for entitlement to service connection for a HIV was denied by the San Juan, Puerto Rico RO, as there was no evidence of HIV in service.  That decision is final. See 38 U.S.C.A. §  7105(c); 38 C.F.R. § 20.1103. 

Two years later, the Veteran submitted additional evidence relevant to his claim.  As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial). 

The evidence received since the March 2005 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the Veteran submitted statements explaining the time and place of his exposure to the virus in service and discussed it at his hearing.  This new evidence clearly addresses the reasons for the previous denial, that is, no evidence the disease originated in service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.    



ORDER

The application to reopen the claim of entitlement to service connection for HIV is granted. 


REMAND

The Veteran contends that he is entitled to service connection for HIV, a stomach condition, facial scars, headaches, an eye condition, and left shoulder condition.  For the following reasons, the Board finds remands are warranted for all claims so that the Veteran may undergo Compensation and Pension (C&P) examinations for the claimed conditions. 

The Veteran contends several of his conditions occurred during his service with the Army Reserves and the National Guard.  For service connection to be awarded based upon active duty for training (ACDUTRA), the Veteran must establish that he or she was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  38 U.S.C.A. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6(c). 

For service connection to be awarded based upon inactive duty for training (INACDUTRA), the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  38 U.S.C.A. §§ 101(2), (24); 38 C.F.R. §§ 3.6.

ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 U.S.C.A. §§ 101(22), (a) and (c); 38 C.F.R. §§ 3.6(d).

In this case, the RO should take appropriate steps to verify the Veteran's periods of ACDUTRA and INACDUTRA with the Army Reserves and the National Guard.  

Concerning HIV, the Veteran states he contacted the virus through a sexual encounter during active duty.  The Veteran spoke at the hearing and submitted several statements attesting to such a contention.  Numerous treating records confirm the Veteran's diagnosis.  Nonetheless, the Veteran has not been provided with a C&P examination.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's HIV is related to his active duty.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's stomach condition, to include all conditions such as GERD, a hernia, and tumor, the Veteran states that he received treatment and medication for his condition in service.  The Veteran has not been provided with a C&P examination.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's stomach condition is related to his active duty.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's facial injury, headaches, left shoulder, and eye condition, the Veteran contends those conditions originated in service in 1997 or 1998 when he fell on the left side of his body.  The Veteran has not been provided with a C&P examination.  Given the available evidence of record, a VA examination is necessary to determine whether the Veteran's facial injury, headaches, left shoulder, and eye condition are related to his active duty.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, a transcript of the hearing demonstrates that many of the Veteran's records have not been submitted into the record.  Thus, upon remand, those records must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's HIV.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that HIV occurred, or is related, to the Veteran's time in service.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's stomach condition, to include all conditions such as GERD, hernia, or tumors.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the stomach condition occurred, or is related, to the Veteran's time in service.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's facial injury, to include all scars.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the facial condition occurred, or is related, to the Veteran's time in service.

In making this condition, the examiner should consider the Veteran's fall in 1997 or 1998, which the Veteran believes precipitated the condition. 

4.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's headaches.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the headaches occurred, or are related, to the Veteran's time in service.

In making this condition, the examiner should consider the Veteran's fall in 1997 or 1998, which the Veteran believes precipitated the condition. 

5.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's left shoulder condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the shoulder condition occurred, or is related, to the Veteran's time in service.

In making this condition, the examiner should consider the Veteran's fall in 1997 or 1998, which the Veteran believes precipitated the condition. 

6.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's eye condition.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the eye condition occurred, or is related, to the Veteran's time in service.

In making this condition, the examiner should consider the Veteran's fall in 1997 or 1998, which the Veteran believes precipitated the condition. 

7.  For each of the conditions listed above, a line of duty determination must be made for the origination of each condition.

8.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment by VA or private health care providers referable to all of the Veteran's claimed conditions.  With written authorization of the Veteran, copies of all private medical records relating to the Veteran's conditions should be obtained and associated with the record. 

If any records cannot be obtained, the AOJ should issue a formal declaration that such records do not exist or that further attempts to obtain them would be futile.  The Veteran must be notified of any attempts made and why additional attempts would be futile, and should be allowed the opportunity to provide such records, as provided for in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

9.  Contact all appropriate depositories to request verification of the dates of each of the Veteran's periods of ACDUTRA and INACDUTRA, specifically from 1994 to 2000 and from 2000 to 2003.  

Request that the Veteran submit copies of his service documents in his possession that reflect his dates of service on active duty, active duty for training, and /or inactive duty training. 

If the dates and character of the Veteran's reserve service cannot be ascertained, or no additional service treatment records are located, a written statement to that effect should be requested for incorporation into the record. 

10.  Make a Formal Finding regarding the Veteran's exact dates of ACDUTRA and INACDUTRA.  

11.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

12.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


